DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a) Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–5, 8–10, 12, 13, 26, 28, 31, 36, 39, 40, 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 




Claim 1 recites:
an air pressure drop of 25-80 Pa at an air velocity of 0.2 m/s, wherein the nanofibers comprise a polymer comprising a repeating unit having a dipole moment of at least 1 D, and wherein the nanofibers have an average diameter of 100-300 nm, wherein the substrate is a mesh defining mesh holes.  Emphasis added.

Instant disclosure fails to provide written description support for an air filter with an air pressure drop between 25 and 80 Pa at an air velocity of 0.2 m/s.
The Applicant argues that this feature is supported by [0112] and Fig. 22B of the disclosure.  Applicant Rem. dated Aug. 17, 2021 (“Applicant Rem.”) 6.  
The disclosure, however, fails to provide written description support for the disputed feature in these sections.  More specifically, [0112] of the specification provides Table 1.  Disclosure dated Dec. 14, 2015 (“Disclosure”) [0112].  This table describes the performance summary of different air filters.  Id.  The pressure drop values presented in this table range from 45 to 80 Pa.  Id.  Additionally, Fig. 22B provides a graph illustrating the relationship between pressure drop and light transmittance.  Id. at Fig. 22B, [0081].  The pressure drop values presented in this table range from around 75 to 300 Pa.  Id.  
Therefore, Figs. 22B and [0112] fail to provide written description support for an air pressure drop between 25 and 80 Pa.
 Claims 2–5, 8–10, 12, 13, 26, 28, 31, 36, 39, 40, 42 and 43 lack written description because they depend from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3–5, 8–10, 12, 13, 26, 28, 31, 36, 39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Walls et al., US 2011/0174158 (“Walls”) optionally in view of Asai, US 2010/0054106 (“Asai”).  Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Walls in view of Wertz et al. US 2011/0259813 (“Wertz”) and optionally in view of Asai.  Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Walls in view of Ballard et al., US 2013/0197664 (“Ballard”) and optionally in view of Asai.
Claim 1 describes an air filter.  The air filter comprises a substrate and a nanofiber network of polymeric nanofibers deposited on the substrate by electrospinning.  The air filter has a removal efficiency for PM2.5 of at least 70%.  The 
The disclosure provides no evidence that the claimed pressure drop range is critical, because there is no evidence of unexpected results.  Rather, the disclosure provides a laundry list of potential pressure drop values for the air filter, ranging from a pressure drop of 500 Pa to 50 Pa or less, at a velocity of 0.2 m/s.  Spec. dated Dec. 14, 2015 (“Spec.”) [0052]. There is no evidence that the particular pressure drop range does anything unexpected.  
Additionally, the disclosure teaches that polyimide, polyacrylonitrile, polyvinylpyrolidone, and poly vinyl alcohol have repeating units with dipole moments of 6.16, 3.6 D, 2.3 D and 1.2 D, respectively.  Spec. [0088], [0115].  
Walls discloses an air filtration medium (the “air filter”).  Walls [0052].  The filtration medium comprises a porous mesh support (the “substrate”) and a network of polymeric nanofibers deposited on mesh support by electrospinning.  Id. at [0052], [0054].  The nanofibers have a diameter between 100–500 nm.  Id. at [0124].  This range overlaps with the claimed range of 100–300 nm, establishing a prima facie 
The filtration medium has a MERV rating ranging from 3–12, and can be used in HEPA applications.  Walls [0118].  As such, the filtration medium has a removal efficiency of PM2.5 of at least 70% because MERV rating of 12 means that the filter has an efficiency of at least 80% for particles between 1.0–3.0 microns, while a HEPA filter has an efficiency of 99.97% for particles 0.3 micron in size.  See Green et al., US 2013/0313736 (“Green”) [0070], Table 1; Ball et al., US 2013/0318936 (“Ball”) [0041].  
The nanofibers comprise a repeating unit having a dipole moment of at least 1 D because the nanofibers can be manufactured from polyimide, polyacrylonitrile, polyvinylpyrolidone or poly vinyl alcohol.  Walls [0080].  As noted, the disclosure teaches that polyimide, polyacrylonitrile, polyvinylpyrolidone, and poly vinyl alcohol have repeating units with dipole moments of 6.16, 3.6 D, 2.3 D and 1.2 D, respectively.  Spec. [0088], [0115].  
The filter medium of Walls differs from claim 1 because it does not explicitly teach the light transmittance of the nanofiber network.  Therefore the reference does not provide enough information to teach the network having a light transmittance at 550 nm of at least 60%, as required by the claim.
Additionally, Walls differs from claim because it does not explicitly teach the filtration medium having a pressure drop between 25 and 80 Pa at an air velocity of 0.2 m/s, as required by the claim.
Regarding the first issue, it would have been obvious for Walls’ nanofiber mat to have the claimed light transmittance property because it is made of plastic and is very thin, with a thickness of about of about 3 microns (Walls [0062], [0065]), which is about 13 times smaller than the thickness of a human hair.  See Spivey, US 2006/0209431 
Additionally, it would have been obvious for Walls’ nanofiber mat to have the claimed light transmittance property because it is made of polymers such as polyvinyl alcohol or polyacrylonitrile (Walls [0080]) which have a large transmittance with visible light.  See Asai [0175].  In other words, it would have been obvious for Walls’ nanofiber web to have a light transmittance of 550 nm of at least 60% because it is 13 times thinner than a human hair and is made of transparent materials.
Regarding the second issue, Walls’ filtration medium has a pressure drop between 6–35 Pa s/cm.  Walls [0096].  The Applicant admits that the upper limit of the claimed range (80 Pa at 0.2 m/s) converts to 4 Pa s/cm.  Applicant Rem. 8.  The lower limit of the prior art range (6 Pa s/cm) is close enough to the upper limit of the claimed range (4 Pa s/cm) to establish a prima facie case of obviousness.  MPEP 2144.05(I) (“a prima facie
Additionally, it would have been obvious to use routine experimentation to determine the optimal pressure drop of Walls’ filtration medium.  The reference teaches that the pressure drop of a filter can be adjusted depending on its application.  Walls [0006].  The reference also teaches that its filtration medium is an improvement due to its lower pressure drop compared to conventional filters.  Id. at [0061].  The reference further teaches that pressure drop is a result effective variable because an ideal filter is one with the highest particle collection efficiency with the least pressure drop.  Id. at [0011].  Therefore, it would have been obvious to use routine experimentation to determine the optimal pressure drop of the filter depending medium depending on its application, and because pressure drop is a result effective variable.  MPEP 2144.05(II).
Furthermore, Applicant’s disclosure fails to teach that the particular claimed pressure drop range is critical to the claimed invention, because there is no evidence of unexpected results.  Rather, the disclosure provides a laundry list of pressure drop ranges, teaching that the air filter can have a pressure drop between 50 and 500 Pa at 0.2 m/s.  Spec. [0052].  While the disclosure does provide data indicating that the filter can have a pressure drop between 45–80 Pa at 0.2 m/s (id
Claim 3 requires for the filter of claim 1, the repeating unit has a dipole moment of at least 2D.  Claim 4 requires for the filter of claim 1, the repeating unit has a dipole moment of at least 3D.  The disclosure teaches that polyacrylonitrile and polyvinylpyrrolidone have repeating units with dipole moments of 3.6D and 2.3 D, respectively.  Spec. [0088].  
The nanofibers in Walls therefore have the claimed feature because the nanofibers can be manufactured from polyacrylonitrile or polyvinylpyrrolidone.  Walls [0080].
Regarding claim 5, Walls teaches the limitations of the claim:
“The air filter of claim 1, wherein the polymeric nanofibers comprise a material selected from the group consisting of polyacrylonitrile, polyvinylpyrrolidone, polystyrene, polyvinyl alcohol, and polypropylene (as the nanofibers can be manufactured from polyacrylonitrile, polyvinylpyrrolidone, or poly vinyl alcohol, Walls [0080]).”
Regarding claim 8, Walls teaches the limitations of the claim:
“The air filter of claim 1, wherein the polymeric nanofibers have positive or negative charge (as the filter can be an electret filtration medium, Walls [0129]).”
Claim 9 discloses that for the filter of claim 1, the air filter has a removal efficiency for PM2.5 of at least 90%, and a removal efficiency for PM10-2.5 of at least 90%.  Claim 10 discloses that for the filter of claim 1, the air filter has a removal efficiency for PM2.5 of at least 90% after 100 hours of exposure to air having an average PM2.5 index of 300 and an average wind speed of 1 mile/hour.  Claim 26 discloses that for the filter of claim 1, the air filter has a removal efficiency for PM2.5 of at least 70% at an operating temperature of at least 70°C.  Claim 31 discloses for the filter of claim 26, the air filter 2.5 of at least 80% after 100 hours of exposure to air having an average PM2.5 index of 300 and an average wind speed of 0.2 m/s at an operating temperature of at least 70°C.  
The filter described in Walls is presumed to exhibit these functional properties because it has a virtually identical structure to the Applicant’s air filter.  MPEP 2112.01(I) (“when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”).  Applicant’s filter medium comprises nanofibers with an average diameter of 100–300 nm deposited on mesh substrate (claim 1).  The air filter has a thickness ranging between 0.01–0.1 mm (claim 39).  The nanofibers are manufactured from polymers such as polyimide, polyacrylonitrile, polyvinylpyrolidone, and poly vinyl alcohol.  Spec. [0044], [0088].  Likewise, Walls’ filtration medium comprises nanofibers between 100–500 nm in diameter which are deposited on a mesh substrate.  Walls [0062], [0124].  The filtration medium has a thickness of about 0.103 mm.  Id. at [0062, [0065].  The nanofibers are manufactured from polymers such as polyimide, polyacrylonitrile, polyvinylpyrolidone, and poly vinyl alcohol.  Id. at [0080].  Therefore, because Applicant’s air filter has essentially the same structure as Walls’ filtration medium, these two filters are presumed to exhibit the same characteristics.  MPEP 2112.01(I).
Additionally, Walls’ filtration medium is manufactured using an electrospinning technique which provides an improvement in efficiency over conventional methods.  Walls [0088].  As such, the efficiency the filtration medium can be adjusted depending on the desired application of the filtration medium.  Id. at [0118].  For instance, the filtration medium can be used with HEPA applications.  Id.  A HEPA filter is configured See Ball [0041].  Therefore, because Walls’ filter medium is capable of filtering particulate matter within the claimed ranges, it would have been obvious for the filtration medium to be configured for doing so, depending on the application of the filter.  MPEP 2144.05(II).
Regarding claim 12, Walls teaches the limitations of the claim:
“An air filtering device comprising the air filter of claim 1 (the air filtration device comprising the filtration medium, [0052]).”
Claim 13 requires that the air filtering device of claim 12 is incorporated into a window screen, a wearable mask, an indoor air filtration unit, a building air conditioning and ventilation system, a car air condition system, a car exhaust system, an industrial exhaust system, a clean room air filtration system, a cigarette filter, or an outdoor filtration system.  However, these applications do not form a positive element of the claimed “air filtering device” because they do not form the structure of the air filtering device. Therefore, the limitations of claim 13 fail to patentably distinguish the claimed invention over the prior art.  See MPEP 2115 (“A claim is only limited by positively recited elements”).  
It also would have been obvious, however, to incorporate the filter material at least into a clean room air filtration system because the filter material can be used in high efficiency particulate air (HEPA) applications.  Walls, [0118].  
Regarding claim 28, Walls teaches the limitations of the claim:
“The air filter of claim 26, wherein the polymeric nanofibers comprise a material selected from the group consisting of polyimide, polacrylonitrile, poly(p-phenylene 
Regarding claim 36, Walls teaches the limitations of the claim:
“The air filter of claim 1, wherein the polymeric nanofibers comprise polyimide (as the nanofibers can be manufactured from polyimide, Walls [0080]).”
Claim 39 requires for the air filter of claim 1, the thickness of the air filter is in a range of 0.01 mm to 0.1 mm.
Walls’ filter medium can have a thickness of about 0.103 mm because the nanofiber mat can have a thickness of about 3 microns (i.e., .003 mm), while the mesh support layer can have a thickness of about 0.1 mm.  Walls [0062], [0065].  The prior art thickness of 0.103 mm is close enough to the claimed thickness of 0.1 mm to establish a prima facie case of obviousness.  MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).”
Claim 40 requires for the air filter of claim 1, a thickness of the air filter is between 30–60 µm.
Walls does not explicitly teach this feature.  However, in the air filtration arts, Wertz disclsoes a filter medium comprising a scrim material that supports a nanofiber layer.  Wertz [0100].  The scrim has a thickness between 50–1,000 microns. Id.  It would have been obvious to use Wertz’s scrim material in place of Walls’ support because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  With this substitution, Walls’ filtration medium would have a prima facie case of obviousness.  MPEP 2144.05(I).
Claim 42 requires that for the filter of claim 1, the polymeric nanofibers comprise a material selected from the group consisting of poly(p-phenylene sulfide), poly-p-phenylene terephthalamide and polytetrafluoroethylene.  
The nanofibers in Walls are manufactured using an electrospinning process from a wide variety of polymers.  Walls [0077], [0080]. The reference, however, does not explicitly disclose the claimed polymers being used to make the nanofibers.  However, Ballard teaches that polytetrafluoroethylene is a beneficial material used to make nanofibers for a filter because polytetrafluoroethylene is nontoxic.  Ballard [0010].  It would have been obvious to manufacture Walls’ nanofibers from polytetrafluoroethylene to provide this benefit.  It also would have been obvious to use polytetrafluoroethylene to manufacture the nanofibers in Walls because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  MPEP 2144.07.
Claim 43 requires that for the air filter of claim 1, the nanofiber network has a light transmittance at 550 nm of at least 70%.  
It would have been obvious for Walls’ nanofiber mat to have the claimed light transmittance property because it is made of plastic and is very thin, with a thickness of about of about 3 microns (Walls [0062], [0065]), which is about 13 times smaller than the thickness of a human hair.  See Spivey [0079] (a human hair typically has a 
Additionally, it would have been obvious for Walls’ nanofiber mat to have the claimed light transmittance property because it is made of polymers such as polyvinyl alcohol or polyacrylonitrile (Walls [0080]) which have a large transmittance with visible light.  See Asai [0175].
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(b) rejections over claims 1, 3–5, 8–10, 12, 13, 26, 28, 31, 36, 39, 40, 42 and 43 in light of the amendments.  
35 U.S.C. 112(a) Enablement Rejections
The Examiner withdraws the previous 35 U.S.C. 112(a) enablement rejections over claims 1, 3–5, 8–10, 12, 13, 26, 28, 31, 36, 39, 40, 42 and 43 in light of the amendments.
35 U.S.C. 112(a) Written Description Rejections
The Examiner maintains that claims 1, 3–5, 8–10, 12, 13, 26, 28, 31, 36, 39, 40, 42 and 43 are unpatentable for lack of written description for the reasons stated above.
35 U.S.C. 103 Rejections
The Examiner maintains that the pending claims are unpatentable for the reasons stated above.
The Applicant argues that Walls fails to teach or suggest that its filtration medium has an air pressure drop between 25 and 80 Pa at an air velocity of 0.2 m/s, as required by the claim.  Applicant Rem. 8.  The Applicant notes that the filtration medium in Walls has a pressure drop ranging from 6 to 35 Pa s/cm.  Id.  The Applicant also notes that the claimed range translates to a pressure drop between 1.25 and 4 Pa s/cm.  Id.  The Applicant argues, however, that 6 Pa s/cm is not close enough to 4 Pa s/cm to establish a prima facie case of obviousness, because 6 Pa s/cm is 50% more than 4 Pa s/cm.  Id.  The Applicant asserts that a person of ordinary skill in the art would have understood that this difference reflects an improvement in the performance of the air filter and could not have been obvious.  Id.  The Applicant provides no evidence to support this position.  
The Examiner therefore respectfully disagrees.  A prima facie case of obviousness “exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  MPEP 2144.05(I).  For instance, in Titanium Metals, a prior art alloy with concentrations differing from the claimed alloy established a prima facie case of obviousness, because the proportions were so close that one would have expected the claimed alloy and the prior art to have the same properties.  Id.  Additionally, in In re Aller, a claimed process performed at an acid concentration between 25% and 70% was prima facie obvious over a prior art process operating at an acid concentration of 10%.  Id.  The claimed process was obvious over the prior art, Id.
Here, the prior art range of 6 to 35 Pa s/cm establishes a prima facie case of obviousness over the claimed range of 1.25 and 4 Pa s/cm, because 6 Pa s/cm is close enough to 4 Pa s/cm such that an air filter having either value would be expected to operate in substantially the same way.  This is because 6 Pa s/cm is within an order of magnitude of 4 Pa s/cm, while the Applicant has provided no evidence that there would be a substantial difference between these two values.  The fact that 6 Pa s/cm is 50% higher than 4 Pa s/cm does not overcome this prima facie case of obviousness.  Rather, as noted, in In re Aller, the claimed acid concentration was prima facie obvious over the prior art concentration, even though the prior art range was 60% greater than the claimed range.  The prior art concentration of 10% was close enough to the claimed concentration of 25% to establish a prima facie case of obviousness.  Here, the prior art value of 6 Pa s/cm is also close enough to the claimed value of 4 Pa s/cm to also establish a prima facie case of obviousness.  
The Applicant also argues that the claimed nanofiber network is formed such that the holes are much larger than the fiber diameters allowing the air flow with little resistance.  Applicant Rem. 8.  The Applicant asserts that nothing in the prior art describes this structural improvement could afford such a drastic improvement in the air pressure drop.  Id.
Claim 1 does not describe that the nanofiber network is formed such that the holes are much larger than the fiber diameters.  Therefore, this argument is moot.
The Applicant further argues that the particular claimed range of a pressure drop between 25 and 80 Pa at an air velocity of 0.2 m/s is critical, asserting that there is evidence of unexpected results.  Applicant Rem. 8, 9.  Specifically, the Applicant asserts that the disclosure teaches that the claimed air filter has a better performance than those in the art.  Id. at 9.  The Applicant provides no specific evidence to support this position.
The Examiner therefore respectfully disagrees.  The Applicant can rebut prima facie case of obviousness by showing the criticality of the claimed range.  MPEP 2144.05(III)(A).  Criticality is generally demonstrated by evidence that the claimed range achieves unexpected results relative to the prior art range.  Id.  The burden is on the applicant to establish that the results are unexpected.  MPEP 716.02(I).  The unexpected results must be commensurate with the scope of the claimed invention.  MPEP 716.02.  This means that there must be evidence that the unexpected results occur over the entire claimed range.  Id.
Here, the Applicant provides no evidence that the particular claimed range of a pressure drop of between 25 and 80 Pa (1.25 to 4 Pa s/cm) at an air velocity of 0.2 m/s does anything unexpected compared to the prior art range of 6 to 35 Pa s/cm.  Therefore, the Applicant has failed to meet its burden in overcoming the prima facie case of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776